Name: Council Regulation (EU) 2018/913 of 25 June 2018 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  trade;  production;  agricultural policy;  agricultural activity;  industrial structures and policy
 Date Published: nan

 27.6.2018 EN Official Journal of the European Union L 162/3 COUNCIL REGULATION (EU) 2018/913 of 25 June 2018 amending Regulation (EU) No 1388/2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) In order to ensure the sufficient and uninterrupted supply of certain goods insufficiently produced in the Union and to avoid disturbances on the market for certain agricultural and industrial products, autonomous tariff quotas were opened by Council Regulation (EU) No 1388/2013 (1). Products within those tariff quotas can be imported into the Union at reduced or zero duty rates. (2) For those reasons, it is necessary to open, with effect from 1 July 2018, tariff quotas at zero duty rates for an appropriate volume as regards seven new products. (3) In the case of eight additional products, the quota volumes should be increased, as an increase is in the interest of economic operators of the Union. (4) In the case of three products, the description should be amended. (5) Regulation (EU) No 1388/2013 should therefore be amended accordingly. (6) In order to avoid any interruption of the application of the quota scheme and to comply with the guidelines set out in the Communication from the Commission concerning autonomous tariff suspensions and quotas (2), the changes provided for in this Regulation regarding the quotas for the products concerned have to apply from 1 July 2018. The Regulation should therefore enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1388/2013 is amended as follows: (1) in the table, all asterisks are deleted from the order numbers in the first column; (2) the rows for the tariff quotas with order numbers 09.2726, 09.2728, 09.2684, 09.2730, 09.2732, 09.2734 and 09.2736 set out in Annex I to this Regulation are inserted into the table according to the order of the CN codes indicated in the second column; (3) in the table, the rows for the tariff quotas with order numbers 09.2700, 09.2624, 09.2647, 09.2648, 09.2682, 09.2696, 09.2697, 09.2676, 09.2876, 09.2721 and 09.2643 are replaced by the corresponding rows set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2018. For the Council The President N. DIMOV (1) Council Regulation (EU) No 1388/2013 of 17 December 2013 opening and providing for the management of autonomous tariff quotas of the Union for certain agricultural and industrial products, and repealing Regulation (EU) No 7/2010 (OJ L 354, 28.12.2013, p. 319). (2) OJ C 363, 13.12.2011, p. 6. ANNEX I In the table in the Annex to Regulation (EU) No 1388/2013, the following rows are inserted according to the order of the CN codes indicated in the second column of that table: Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2726 ex 2906 11 00 10 Levomenthol (INN) (CAS RN 2216-51-5) 1.7.-31.12 185 tonnes 0 % 09.2728 ex 2915 90 70 85 Ethyl trifluoroacetate (CAS RN 383-63-1) 1.7.-31.12 200 tonnes 0 % 09.2684 ex 2916 39 90 28 2,5-dimethylphenylacetyl chloride (CAS RN 55312-97-5) 1.7.-31.12 125 tonnes 0 % 09.2730 ex 2921 59 90 80 4,4 ²-Methanediyldianiline (CAS RN 101-77-9) in form of granules, for use in the manufacture of prepolymers (2) 1.7.-31.12 100 tonnes 0 % 09.2732 ex 2933 39 99 66 Fluazinam (ISO) (CAS RN 79622-59-6), with a purity by weight of 98,5 % or more 1.7.-31.12 100 tonnes 0 % 09.2734 ex 7409 19 00 20 Plates or sheets consisting of:  a layer of a silicon nitride ceramic with a thickness of 0,32 mm ( ± 0,1 mm) or more, but not more than 1,0 mm ( ± 0,1 mm),  covered on both sides with a foil of refined copper with a thickness of 0,8 mm ( ± 0,1 mm), and  on one side partially covered with a coating of silver 1.7.-31.12 3 500 000 pieces 0 % 09.2736 ex 7607 11 90 83 Aluminium and magnesium alloy strip or foil:  of an alloy conforming to standards 5182-H19 or 5052-H19,  in rolls with an outside diameter of not more than 1 350 mm,  of a thickness (tolerance - 0,006 mm) of 0,15 mm, 0,16 mm, 0,18 mm or 0,20 mm,  a width (tolerance ± 0,3 mm) of 12,5 mm, 15,0 mm, 16,0 mm, 25,0 mm, 35,0 mm, 50,0 mm or 356 mm,  a camber tolerance of not more than 0,5 mm/750 mm,  a flatness measurement of I-unit ± 5,  a tensile strength of more than (5182-H19) 365MPa or (5052-H19) 320MPa, and  an elongation at break of more than (5182-H19) 3 % or (5052-H19) 2,5 %, for use in the manufacture of slats for blinds (2) 1.7.-31.12.2018 300 tonnes 0 % (2) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). ANNEX II In the table in the Annex to Regulation (EU) No 1388/2013, the rows for the tariff quotas with order numbers 09.2700, 09.2624, 09.2647, 09.2648, 09.2682, 09.2696, 09.2697, 09.2676, 09.2876, 09.2721 and 09.2643 are replaced by the following: Order number CN code TARIC Description Quota period Quota volume Quota duty (%) 09.2700 ex 2905 12 00 10 Propan-1-ol (propyl alcohol) (CAS RN 71-23-8) 1.1.-31.12 15 000 tonnes 0 % 09.2624 2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) (CAS RN 121-32-4) 1.1.-31.12 1 950 tonnes 0 % 09.2647 ex 2918 29 00 80 Pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) (CAS RN 6683-19-8):  with a sieve passing fraction at a mesh width of 250 Ã ¼m of more than 75 % by weight and at a mesh width of 500 Ã ¼m of more than 99 % by weight, and  a melting point of 110 °C or more, but not more than 125 °C, for use in the manufacture of PVC processing stabiliser-one packs based on powder mixtures (powders or press granulates) (2) 1.1.-31.12 140 tonnes 0 % 09.2648 ex 2920 90 10 70 Dimethyl Sulphate (CAS RN 77-78-1) 1.1.-31.12 18 000 tonnes 0 % 09.2682 ex 2921 41 00 10 Aniline with a purity by weight of 99 % or more (CAS RN 62-53-3) 1.1.-31.12 150 000 tonnes 0 % 09.2696 ex 2932 20 90 25 Decan-5-olide (CAS RN 705-86-2) 1.1.-31.12 6 000 kilograms 0 % 09.2697 ex 2932 20 90 30 Dodecan-5-olide (CAS RN 713-95-1) 1.1.-31.12 6 000 kilograms 0 % 09.2676 ex 3204 17 00 14 Preparations based on Colourant C.I. Pigment Red 48:2 (CAS RN 7023-61-2) with a content thereof of 60 % or more, but less than 85 % by weight 1.1.-31.12 50 tonnes 0 % 09.2876 ex 3811 29 00 55 Additives consisting of reaction products of diphenylamine and branched nonenes containing by weight:  28 % or more, but not more than 55 % of 4-monononyldiphenylamine,  45 % or more, but not more than 65 % of 4,4 ²-dinonyldiphenylamine, and  not more than 5 % of 2,4-dinonyldiphenylamine and 2,4 ²-dinonyldiphenylamine, used for the manufacture of lubricating oils (2) 1.1.-31.12 900 tonnes 0 % 09.2721 ex 5906 99 90 20 Woven and laminated rubberised textile fabric with the following characteristics:  with three layers,  one outer layer consists of acrylic fabric,  the other outer layer consists of polyester fabric,  the middle layer consists of chlorobutyl rubber,  the middle layer has a weight of 452 g/m2 or more, but not more than 569 g/m2,  the textile fabric has a total weight of 952 g/m2 or more, but not more than 1 159 g/m2,  the textile fabric has a total thickness of 0,8 mm or more, but not more than 4 mm, used for the manufacture of the retractable roof of motor vehicles (2) 1.1.-31.12 375 000 square meters 0 % 09.2643 ex 8504 40 82 30 Power supply boards for use in the manufacture of goods falling under heading 8521 and 8528 (2) 1.1.-31.12 15 000 000 pieces 0 % (2) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).